DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In line 15 on page 4 in the detailed description sections, “may also communicate with the vehicle databse” should read -- may also communicate with the vehicle database --.Appropriate correction is required.
Claim Objections
Claim 28 is objected to because of the following informalities: 
A period is necessary at the end of the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-20 are directed to a method of determining Advanced Driver Assistance Systems (ADAS) features in a vehicle (i.e., a process) and claims 21-36 are directed to a system used to determine ADAS features in a vehicle. Therefore, claims 1-36 are within at least one of the four statutory categories.
101 Analysis – Step 2A Prong 1
Independent claim 21 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 

Claim 21 states:
A system for determining Advanced Driver Assistance Systems (ADAS) features in a first vehicle, the system comprising: 
a vehicle database comprising a list of Vehicle Identification Numbers (VIN) cross-referenced to Vehicle Manufacturer Data; and 
a computing device configured to: 
receive one or more identifiers of the first vehicle; 
identify the first vehicle based on the one or more identifiers; and 
determine from the vehicle database whether the identified first vehicle has ADAS features.
The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, regarding “identify the first vehicle based on the one or more identifiers” an individual can identify a vehicle using the identifiers. Examples of identifiers are make, model and color of vehicle as stated in this application. Regarding the limitation of “determine from a vehicle database whether the identified first vehicle has ADAS features” this can be accomplished when an individual is presented with a database/list that contains the vehicles, which the individual can use to identify vehicles with ADAS features, and the database also contains the status of the ADAS features on the vehicle. For example, a database may consist of the make/model and year of the vehicle and the accompanying features of the vehicle. An individual can observe the database and ascertain whether the vehicle has ADAS features or not.
101 Analysis -- Step 2A Prong 2
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

Claim 21:
A system for determining Advanced Driver Assistance Systems (ADAS) features in a first vehicle, the system comprising: 
a vehicle database comprising a list of Vehicle Identification Numbers (VIN) cross-referenced to Vehicle Manufacturer Data; and 
a computing device configured to: 
receive one or more identifiers of the first vehicle; 
identify the first vehicle based on the one or more identifiers; and 
determine from the vehicle database whether the identified first vehicle has ADAS features.

Regarding the additional limitations of “…a computing device…” the examiner submits that a computing device is a generic term that can be used to gather and compile data which does the work of a mental process. Regarding the additional limitation of “…receiving identifiers of the first vehicle…” this limitation is an insignificant extra-solution activity and is a form of data gathering. Regarding the limitation of “…a vehicle database…” this limitation is a generic term that represents a cache of data to apply the mental process. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
101 Analysis -- Step 2B Prong 2
Regarding Step 2B of the 2019 PEG, representative independent claim 21 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of “receiving one or more identifiers of a first vehicle” examiner submits that this limitation is an insignificant extra-solution activity. The additional limitations of “…a computing device…” and “a vehicle database comprising a list of Vehicle Identification Numbers (VIN) cross-referenced to Vehicle Manufacturer Data” amounts to nothing more than applying the exception using a generic computer component.  Generally applying an exception using a generic computer component cannot provide an inventive concept.

101 Analysis – Dependent Claims
Dependent claim(s) 2-20 and 22-36 do not recite any further limitations that cause the claim(s) to be patent eligible.  Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-20 and 22-36 are not patent eligible under the same rationale as provided for in the rejection of claim 21.
Claim 22 states the system of claim 21, wherein the computing device resides on a cloud-based computer which only references the computer, meaning claim 22 adds no further limitations that cause claim 21 to be eligible
Claim 23 does not assert new material that is not covered within the scope of claim 22, so it does not recite any further patent eligible limitations.
Claim 24 introduces V2X but only further elaborates on the previously established judicial exception.
Claim 25 references the same computer as claim 22, which has been established as generic.
Claim 26 further describe the process of data gathering from the computer using the communication method described in claim 24 which has been established as abstract process completed by the computer.
Claims 27-30 only further elaborates on previously established judicial exception.
Claims 31 and 32 clarify the database material and how the VIN is incorporated which does not recite any further patent eligible limitations.
Claims 33-36 do not introduce any new material that is not already covered within the scope of previous claims, so it does not recite any further patent eligible limitations.
Claim 1 is analogous to claim 21, therefore, does not recite any further patent eligible limitations for the same reasoning as claim 21.  
Claims 2-7 are analogous to claims 22-27 respectively, so by the same rationale they do not recite any further patent eligible limitations. 
Claims 8-10 list potential identifiers which provides clarification to the communication system listed in claim 4, but does not introduce new material to the method.
Claim 11 states the same database limitation as mentioned in claim 21, therefore it does not further limit its independent claim. 
Claims 12 and 13 are analogous to claims 31 and 32 respectively, so by the same rationale, they do not recite any further patent eligible limitations 
Claims 14-16 are analogous to claims 28-30 respectively, so by the same rationale, they do not recite any further patent eligible limitations
Claims 17-20 are analogous to claims 33-36 respectively, so by the same rationale, they do not recite any further patent eligible limitations 
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slusar (US 9355423; hereinafter Slusar).
Regarding claim 1, Slusar teaches a method for determining Advanced Driver Assistance Systems (ADAS) features in a first vehicle (Slusar Col 8 Line 46-49 “In certain embodiments, vehicle sensors, vehicle OBD, and/or vehicle communication systems, may collect and/or transmit data pertaining to autonomous driving of the vehicles” shows that vehicle sensors can determine the autonomy level of a vehicle. ADAS features are used to determine the autonomy level of a vehicle, so a vehicle can use its sensors to determine ADAS features in a vehicle), the method comprising operating a computing device (Fig. 2, element 217) configured to: 
receive one or more identifiers of the first vehicle; (Slusar Col 5 Line 29-40 “Vehicles 210 and 220 in the driving analysis system 200 may be, for example, automobiles, motorcycles, scooters, buses, recreational vehicles, boats, or other vehicles for which a vehicle driving data may be collected and analyzed. The vehicles 210 and 220 each include vehicle operation sensors 211 and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration or braking, gas mileage, and specific instances of sudden acceleration, braking, and swerving” shows that the vehicle sensors and/or camera can obtain identifying data about a vehicle)
identify the first vehicle based on the one or more identifiers (Slusar Col 8 Line 62 - Col 9 Line 3 “In certain embodiments, vehicle operational data can be collected from vehicles engaged in an autonomous droning relationship. As used herein, vehicles engaged in an autonomous droning relationship include where a vehicle engages in at least partial autonomous driving based on following the driving of a lead or pilot vehicle. In other words, in autonomous droning, the driving of the “drone” car is automated based at least in part on the driving of a lead vehicle. The lead vehicle can be a vehicle which the drone is following.” shows that the data received is by the first vehicle can be used to identify the second vehicle so the vehicles can cooperate in a droning relationship.); and 
determine from a vehicle database whether the identified first vehicle has ADAS features (Slusar Col 9 Line 29-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows a database in the form of a driving analysis server which receives, stores and analyzes data. Slusar Col 8 Line 62-63 “In certain embodiments, vehicle operational data can be collected from vehicles engaged in an autonomous droning relationship” shows that the operational data obtained by the vehicle sensors that can be sent to the analysis server pertains to the autonomy level of a vehicle. The ADAS data obtained by the vehicle is analyzed by the data server, which then determines the ADAS features of the vehicle. In addition, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)
5. 	Regarding claim 2, Slusar teaches the method of claim 1, wherein the computing device resides on a cloud-based computer (Slusar Col 4 Lines 17-24 “the driving analysis computing device 101 may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals/devices 141 and 151. Driving analysis computing device 101, and related terminals/devices 141 and 151, may include devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and driving data” shows a remote computing device that reads on a cloud-based computer.)
6. 	Regarding claim 3, Slusar teaches the method of claim 1 comprising transmitting the result of determining whether the identified first vehicle has ADAS features to a second vehicle (Slusar Col 8 Line 46-49 “In certain embodiments, vehicle sensors, vehicle OBD, and/or vehicle communication systems, may collect and/or transmit data pertaining to autonomous driving of the vehicles” explicitly states that using vehicle to vehicle communication systems, data is transmitted between vehicles. The determination of ADAS features is made by the sensors, and that data is transmitted between the vehicles.) 
7. 	Regarding claim 4, Slusar teaches the method of claim 3, wherein the second vehicle communicates with the computing device via a Vehicle-to-External (V2X) communication capability. (Slusar Col 7 Line 18-25 “V2V communications also may include vehicle-to-infrastructure (V2I) communications, such as transmissions from vehicles to non-vehicle receiving devices, for example, toll booths, rail road crossings, and road-side traffic monitoring devices. Certain V2V communication systems may periodically broadcast data from a vehicle 210 to any other vehicle, or other infrastructure device capable of receiving the communication” shows that V2V or V2I communication occurs between vehicles and between computing infrastructure devices. V2V and V2I are functionally similar technologies to V2X, and the vehicle communicates with multiple kinds of computing devices via these technologies.)
8. 	Regarding claim 5, Slusar teaches the method of claim 1, wherein the computing device is disposed in a second vehicle (Slusar Col 7 Line 62-66 “in various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222” shows that vehicles communicate with other vehicles using V2V technology, which is a functionally similar technology to V2X. V2V communication is precluded by a computing device being disposed in each communicating vehicle, therefore, there is a computing device disposed in a second vehicle. Figure 2 in Slusar also shows a computing device in vehicle A and vehicle B, as well as a computing device in the driving analysis server.)
9. 	Regarding claim 6, Slusar teaches the method of claim 5, comprising receiving the result of determining whether the identified first vehicle has ADAS features at the second vehicle (Slusar Col 14 Lines 40-45 “As shown in FIG. 3, a single vehicle-based driving analysis computer 214 may receive driving data for a first vehicle 210 (step 301), including driving data received from V2V communications including driving data for one or more other vehicles, may determine from the data whether the vehicle is engaged in an autonomous driving relationship (step 302), and may determine a characteristic of an autonomous droning relationship” shows that a vehicle with an on board computing device, which is present in both the first and second vehicle, can receive the data taken regarding the autonomous features of surrounding vehicles. To be in an autonomous droning relationship, the vehicle must have ADAS features, so once the vehicle determines autonomy, ADAS features are determined and then transmitted. Slusar Figure 2 also shows communication between the vehicles and a data analysis server, which demonstrates receiving the result.)
10.	Regarding claim 7, Slusar teaches the method of claim 3 wherein the second vehicle is a Highly Autonomous Vehicle (HAV) (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be a completely autonomous vehicle. A completely autonomous vehicle is a highly autonomous vehicle.) 
11. 	Regarding claim 8, Slusar teaches the method of claim 1 wherein the one or more identifiers comprise one or more of a full or partial vehicle registration number, make, model, and colour of the first vehicle. (Slusar Col 7 Lines 66-67 and Col 8 Lines 1-3 “Further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources” states that vehicle data such as make, model and year can be collected from the data collection tools in a vehicle. That data can then be used to identify the vehicle making the data an identifier).
12. 	Regarding claim 12, Slusar teaches the method of claim 11, wherein the vehicle database comprises vehicle makes and models with ADAS attributes (Slusar Col 9 Line 31-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows that the vehicle takes data and then transmits that data to a remote server which analyzes the data. The remote server functions as a database which can analyze the data sent to it by the vehicle sensors. Slusar Col 7 Lines 66-67 and Col 8 1-3  “Further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources, such as a driver's or passenger's mobile device 215 or 225, driving analysis server 250, and/or another external computer system 230, and transmitted using V2V communications to nearby vehicles and other receiving devices using communication systems 212 and 222” shows that make and model information, which is not taken by the vehicle sensors, can be sent to the remote server, which functions as the make and model information being sent to the database.  Slusar Col 8 Lines 62-65 “In certain embodiments, vehicle operational data can be collected from vehicles engaged in an autonomous droning relationship. As used herein, vehicles engaged in an autonomous droning relationship include where a vehicle engages in at least partial autonomous driving based on following the driving of a lead or pilot vehicle” depicts the vehicle obtaining information regarding the autonomous droning of vehicles, and sending that information to the remote database to be analyzed and communicated back to the vehicle as mentioned in Slusar. In addition, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)
13. 	Regarding claim 13, Slusar teaches the method of claim 11 wherein the vehicle database comprises vehicle makes and models with no ADAS attributes (Slusar Col 9 Line 31-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows that the vehicle takes data and then transmits that data to a remote server which analyzes the data. The remote server functions as a database which can analyze the data sent to it by the vehicle sensors. Slusar Col 7 Lines 66 - Col 8 line 3  “Further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources, such as a driver's or passenger's mobile device 215 or 225, driving analysis server 250, and/or another external computer system 230, and transmitted using V2V communications to nearby vehicles and other receiving devices using communication systems 212 and 222” shows that make and model information, which is not taken by the vehicle sensors, can be sent to the remote server, which functions as the make and model information being sent to the database. Slusar Col 9 Lines 16-22 “The lead vehicle can be driven manually, autonomously, or partially autonomously. Vehicles can engage in an autonomous droning relationship using systems of the vehicle alone or in cooperation with systems of other vehicles. For example, a drone vehicle may rely on vehicle sensors 211 and the vehicle control computer 217 to automate driving based on a lead vehicle it is following” shows that the vehicle can obtain data from vehicles that are not autonomous, and communicate the findings with the database. In addition, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)
14. 	Regarding claim 14, Slusar teaches the method of claim 3 wherein the second vehicle communicates with the first vehicle via a Vehicle-to-Vehicle (V2V) communication capability (Slusar Col 7 Line 62-66 “in various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222” explicitly states that vehicles communicate using V2V communication.)
15. 	Regarding claim 17, Slusar teaches the method of claim 1 comprising determining that the identified first vehicle is a Highly Autonomous Vehicle (HAV) (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be a completely autonomous vehicle. A completely autonomous vehicle is a highly autonomous vehicle. Additionally, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that through analyzing the pertinent vehicle data, the first vehicle can have ADAS features, meaning it can be a highly autonomous vehicle.)
16. 	Regarding claim 18, Slusar teaches the method of claim 1 comprising determining that the identified first vehicle is not a HAV vehicle (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle, semi-autonomous vehicle, or a manual human-driven vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be completely non-autonomous vehicle. A completely non-autonomous vehicle is a not highly autonomous vehicle. Additionally, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that through analyzing the pertinent vehicle data, the first vehicle can have no ADAS features, meaning it can be a non-highly autonomous vehicle.)
17. 	Regarding claim 19, Slusar teaches the method of claim 18 wherein, it is determined that the first vehicle is equipped with ADAS features (Slusar Col 17 Line 29-34 “the autonomous droning relationship determinator 226B of a following vehicle 210 monitors for incoming commands on a regular interval, and if valid incoming commands are detected, the autonomous droning relationship determinator 226B determines that the following vehicle 210 is in an autonomous droning relationship” shows that the lead vehicle can detect an autonomous droning relationship with another vehicle. During autonomous droning relationship, ADAS features can be present in a vehicle. Additionally, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.) 
18. 	Regarding claim 20, Slusar teaches the method of claim 18, wherein, it is determined that the first vehicle is not equipped with ADAS features (Slusar Col 17 Line 29-34 “the autonomous droning relationship determinator 226B of a following vehicle 210 monitors for incoming commands on a regular interval, and if valid incoming commands are detected, the autonomous droning relationship determinator 226B determines that the following vehicle 210 is in an autonomous droning relationship” shows that the lead vehicle can determine the autonomy level of the first vehicle based on the presence of a droning relationship. Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the autonomy level of a vehicle can be determined by the pertinent information, therefore determining that a vehicle does not have ADAS features.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9-11, 21-28, and 31-36 are rejected under 35 U.S.C 103 as being unpatentable over Slusar in view of Leise et al (US 10817953; hereinafter Leise)

Regarding claim 9, Slusar teaches the method of claim 1 comprising identifying … and at least one other identifier comprising a make, model, and colour of the first vehicle. (Slusar Col 7 Lines 65-66 and Col Lines 1-8 “further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources, such as a driver's or passenger's mobile device 215 or 225, driving analysis server 250, and/or another external computer system 230, and transmitted using V2V communications to nearby vehicles and other receiving devices using communication systems 212 and 222” which shows that the make/model of the vehicle can be taken from the vehicle sensors.)
Slusar does not teach identifying the first vehicle based on a partial vehicle registration number.
However, in the same field of endeavor, Leise teaches identifying the first vehicle based on a partial vehicle registration number. (Leise Col 4 Line 60-63 “each block or update to the Blockchain VIN Registry may include the vehicle's VIN number or use the vehicle's VIN number,” which shows the vehicle being identified by a VIN, which is a partial registration number.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle identification and communication of Slusar with the identifying the first vehicle based on a partial vehicle registration number of Leise for the benefit of easily identifying vehicles and keeping detailed records regarding the vehicle. (Leise Col 2 Line 6-7). 	 	
Regarding claim 10, Slusar teaches the method of claim 1.
Slusar does not teach comprising identifying the first vehicle as having a specific Vehicle Identification Number (VIN).
However, in the same field of endeavor, Leise teaches comprising identifying the first vehicle as having a specific Vehicle Identification Number (VIN).”. (Leise Col 4 Line 62 “may include the vehicle's VIN number” shows that each vehicle has a VIN in order to be entered into the registry.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle identification and communication of Slusar with the identifying the first vehicle based on a partial vehicle registration number of Leise for the benefit of easily identifying vehicles and keeping detailed records regarding the vehicle. (Leise Col 2 Line 6-7).

Regarding claim 11, Slusar teaches the method of claim 1.
Slusar does not teach wherein the vehicle database comprises a list of Vehicle Identification Numbers (VIN) cross- referenced to Vehicle Manufacturer Data.
However, in the same field of endeavor, Leise teaches wherein the vehicle database comprises a list of Vehicle Identification Numbers (VIN) cross- referenced to Vehicle Manufacturer Data. (Leise Col 5 Lines 1-3 “A national or other registry of automobile VIN numbers may be commonly accessed and/or updated by organizations, such as auto manufacturers” shows a registry with VIN information inputted by auto manufacturers. The registry functions as a database with auto manufacturer input.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle identification and communication of Slusar with the identifying a database filled with cross-checked registration numbers of Leise for the benefit of easily identifying vehicles and having a reputable source on which to base the identification (Leise Col 2 Line 54-55).
Regarding claim 21, Slusar teaches a system for determining Advanced Driver Assistance Systems (ADAS) features in a first vehicle (Slusar Col 8 Line 46-49 “In certain embodiments, vehicle sensors, vehicle OBD, and/or vehicle communication systems, may collect and/or transmit data pertaining to autonomous driving of the vehicles” shows that vehicle sensors can determine the autonomy level of a vehicle. ADAS features are used to determine the autonomy level of a vehicle, so a vehicle can use its sensors to determine ADAS features in a vehicle), the system comprising:
…
a computing device (Slusar Figure 2) configured to:
receive one or more identifiers of the first vehicle (Slusar Col 5 Lines 65-67 “Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional conditions inside or outside of the vehicles 210 and 220” shows that the vehicle sensors and/or camera can obtain identifying data about a vehicle. 
identify the first vehicle based on the one or more identifiers (Slusar Col 8 Lines 9-15 “As shown in FIG. 2, the data collected by vehicle sensors 211 and 221 also may be transmitted to a driving analysis server 250, and one or more additional external servers and devices via telematics devices 213 and 223. Telematics devices 213 and 223 may be computing devices containing many or all of the hardware/software components as the computing device 101 depicted in FIG. 1” shows that the data obtained by the sensors is transmitted to an analysis server. The data is analyzed by the analysis server, and the server then transmits the result back to the vehicle. The server identifies the vehicle based on the identifying information obtained by the vehicle. 
determine from the vehicle database whether the identified first vehicle has ADAS features (Slusar Col 9 Lines 31-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows a database in the form of a driving analysis server which receives, stores and analyzes data. Slusar Col 8 Lines 62-63 “In certain embodiments, vehicle operational data can be collected from vehicles engaged in an autonomous droning relationship” shows that the operational data obtained by the vehicle sensors that can be sent to the analysis server pertains to the autonomy level of a vehicle. The ADAS data obtained by the vehicle is analyzed by the data server, which then determines the ADAS features of the vehicle. Additionally, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)
Slusar does not teach a vehicle database comprising a list of Vehicle Identification Numbers (VIN) cross-referenced to Vehicle Manufacturer Data.
Leise, in the same field of endeavor, teaches a vehicle database comprising a list of Vehicle Identification Numbers (VIN) cross-referenced to Vehicle Manufacturer Data (Leise Col 5 Lines 1-5 “A national or other registry of automobile VIN numbers may be commonly accessed and/or updated by organizations, such as auto manufacturers, insurance carriers, financial institutions, fleet owners, banks, body shops, part suppliers, State Departments of Motor Vehicles (DMVs), and/or salvage vendors” where the registry functions as the database with VIN numbers inputted from auto manufacturer data. Combining Slusar and Leise captures claim 21.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle identification, determination of features, transmission of those features and vehicle communication of Slusar with the identification of the vehicle of Leise for the benefit of easily identifying the vehicle and keeping detailed records regarding the vehicle. (Leise Col 2 Line 6-7).

Regarding claim 22, Slusar in view of Leise teaches the system of claim 21.
Slusar teaches wherein the computing device resides on a cloud-based computer (Slusar Col 4 Lines 17-24 “the driving analysis computing device 101 may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals/devices 141 and 151. Driving analysis computing device 101, and related terminals/devices 141 and 151, may include devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and driving data” shows a remote computing device which reads-on a cloud-based computer.)
Regarding claim 23, Slusar in view of Leise teaches the system of claim 22.
Slusar teaches wherein the computing device is configured to transmit the result of determining whether the identified first vehicle has ADAS features to a second vehicle. (Slusar Col 8 Line 46-49 “In certain embodiments, vehicle sensors, vehicle OBD, and/or vehicle communication systems, may collect and/or transmit data pertaining to autonomous driving of the vehicles” explicitly states that using vehicle to vehicle communication systems, data is transmitted between vehicles. The determination of ADAS features is made by the sensors, and that data is transmitted between the vehicles.)
Regarding claim 24, Slusar in view of Leise teaches the system of claim 23.
Slusar teaches wherein the second vehicle is configured to communicate with the computing device via a Vehicle-to-External (V2X) communication capability. (Slusar Col 7 Line 18-25 “V2V communications also may include vehicle-to-infrastructure (V2I) communications, such as transmissions from vehicles to non-vehicle receiving devices, for example, toll booths, rail road crossings, and road-side traffic monitoring devices. Certain V2V communication systems may periodically broadcast data from a vehicle 210 to any other vehicle, or other infrastructure device capable of receiving the communication” shows that V2V or V2I communication occurs between vehicles and between computing infrastructure devices. V2V and V2I are functionally similar technologies to V2X, and the vehicle communicates with multiple kinds of computing devices via these technologies.)
Regarding claim 25, Slusar in view of Leise teaches the system of claim 22.
Slusar teaches wherein the computing device is disposed in a second vehicle Slusar Col 7 Line 62-66 “in various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222” shows that vehicles communicate with other vehicles using V2V technology, which is a functionally similar technology to V2X. V2V communication is precluded by a computing device being disposed in each communicating vehicle, therefore, there is a computing device disposed in a second vehicle. Figure 2 in Slusar also shows a computing device in vehicle A and vehicle B, as well as a computing device in the driving analysis server.) 
Regarding claim 26, Slusar in view of Leise teaches the system of claim 25.
Slusar teaches wherein the computing device is configured to receive the result of determining whether the identified first vehicle has ADAS features at the second vehicle (Slusar Col 14 Lines 40-45 “As shown in FIG. 3, a single vehicle-based driving analysis computer 214 may receive driving data for a first vehicle 210 (step 301), including driving data received from V2V communications including driving data for one or more other vehicles, may determine from the data whether the vehicle is engaged in an autonomous driving relationship (step 302), and may determine a characteristic of an autonomous droning relationship” shows that a vehicle with an on board computing device, which is present in both the first and second vehicle, can receive the data taken regarding the autonomous features of surrounding vehicles. To be in an autonomous droning relationship, the vehicle must have ADAS features, so once the vehicle determines autonomy, ADAS features are determined and then transmitted. Slusar Figure 2 also shows communication between the vehicles and a data analysis server, which demonstrates receiving the result.)   
Regarding claim 27, Slusar in view of Leise teaches the system of claim 23.
Slusar teaches wherein the second vehicle is a Highly Autonomous Vehicle (HAV) (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be a completely autonomous vehicle. A completely autonomous vehicle is a highly autonomous vehicle.)
Regarding claim 28, Slusar in view of Leise teaches the system of claim 23.
Slusar teaches wherein the second vehicle communicates with the first vehicle via a Vehicle-to-Vehicle (V2V) communication capability (Slusar Col 7 Line 62-66 “in various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222” explicitly states that vehicles communicate using V2V communication.)
Regarding claim 31, Slusar in view of Leise teaches the system of claim 22.
Slusar teaches wherein the vehicle database comprises vehicle makes and models with ADAS attributes (Slusar Col 9 Lines 31-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows that the vehicle takes data and then transmits that data to a remote server which analyzes the data. The remote server functions as a database which can analyze the data sent to it by the vehicle sensors. Slusar Col 7 Lines 66-67 and Col 8 Lines 1-8  “Further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources, such as a driver's or passenger's mobile device 215 or 225, driving analysis server 250, and/or another external computer system 230, and transmitted using V2V communications to nearby vehicles and other receiving devices using communication systems 212 and 222” shows that make and model information, which is not taken by the vehicle sensors, can be sent to the remote server, which functions as the make and model information being sent to the database.  Slusar Col 8 Lines 62-67 “In certain embodiments, vehicle operational data can be collected from vehicles engaged in an autonomous droning relationship. As used herein, vehicles engaged in an autonomous droning relationship include where a vehicle engages in at least partial autonomous driving based on following the driving of a lead or pilot vehicle” depicts the vehicle obtaining information regarding the autonomous droning of vehicles, and sending that information to the remote database to be analyzed and communicated back to the vehicle as mentioned in Slusar Col 7 Lines 66-67 and Col 8 Lines 1-8. In addition, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)
Regarding claim 32, Slusar in view of Leise teaches the system of claim 22.
Slusar teaches wherein the vehicle database comprises vehicle makes and models with no ADAS attributes (Slusar Col 9 Lines 31-36 “In certain embodiments, mobile computing devices 215 and 225 within the vehicles 210 and 220 may be used to collect vehicle driving data and/or to receive vehicle driving data from sensors 211 and 221, and then to transmit the vehicle driving data to the driving analysis server 250 and other external computing devices” shows that the vehicle takes data and then transmits that data to a remote server which analyzes the data. The remote server functions as a database which can analyze the data sent to it by the vehicle sensors. Slusar Col 7 Lines 66-67 and Col 8 Lines 1-8 “Further, additional vehicle driving data not from the vehicle's sensors (e.g., vehicle make/model/year information, driver insurance information, driving route information, vehicle maintenance information, driver scores, etc.) may be collected from other data sources, such as a driver's or passenger's mobile device 215 or 225, driving analysis server 250, and/or another external computer system 230, and transmitted using V2V communications to nearby vehicles and other receiving devices using communication systems 212 and 222” shows that make and model information, which is not taken by the vehicle sensors, can be sent to the remote server, which functions as the make and model information being sent to the database. Slusar Col 9 Lines 16-22 “The lead vehicle can be driven manually, autonomously, or partially autonomously. Vehicles can engage in an autonomous droning relationship using systems of the vehicle alone or in cooperation with systems of other vehicles. For example, a drone vehicle may rely on vehicle sensors 211 and the vehicle control computer 217 to automate driving based on a lead vehicle it is following” shows that the vehicle can obtain data from vehicles that are not autonomous, and communicate the findings with the database. In addition, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.))
Regarding claim 33, Slusar in view of Leise teaches the system of claim 21.
Slusar teaches comprising determining that the identified first vehicle is a Highly Autonomous Vehicle (HAV) (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be a completely autonomous vehicle. A completely autonomous vehicle is a highly autonomous vehicle.)
Regarding claim 34, Slusar in view of Leise teaches the system of claim 21.
Slusar teaches comprising determining that the identified first vehicle is not a HAV (Slusar Col 15 Line 65-66 and Col 16 Lines 1-4 “While systems already exist for autonomous vehicles, such as the self-driving car by GOOGLE™, the spirit of this disclosure is not limited to just autonomous self-driving cars. For example, the lead vehicle 220 may be a completely autonomous vehicle, semi-autonomous vehicle, or a manual human-driven vehicle” shows that the lead vehicle, which can be the first or second vehicle, can be completely non-autonomous vehicle. A completely non-autonomous vehicle is a not highly autonomous vehicle.)
Regarding claim 35, Slusar in view of Leise teaches the system of claim 34.
Slusar teaches wherein, it is determined that the first vehicle is equipped with ADAS features (Slusar Col 17 Line 29-34 “the autonomous droning relationship determinator 226B of a following vehicle 210 monitors for incoming commands on a regular interval, and if valid incoming commands are detected, the autonomous droning relationship determinator 226B determines that the following vehicle 210 is in an autonomous droning relationship” shows that the lead vehicle can detect an autonomous droning relationship with another vehicle. During autonomous droning relationship, ADAS features can be present in a vehicle. Additionally, Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the vehicle can have autonomous capabilities which shows that the first vehicle can have ADAS features.)	
Regarding claim 36, Slusar in view of Leise teaches the system of claim 34.
Slusar teaches wherein, it is determined that the first vehicle is not equipped with ADAS features (Slusar Col 17 Line 29-34 “the autonomous droning relationship determinator 226B of a following vehicle 210 monitors for incoming commands on a regular interval, and if valid incoming commands are detected, the autonomous droning relationship determinator 226B determines that the following vehicle 210 is in an autonomous droning relationship” shows that the lead vehicle can determine the autonomy level of the first vehicle based on the presence of a droning relationship. Slusar Col 15 Line 25-31 “As explained above in accordance with various aspects of the disclosure, driving characteristic of an autonomous droning relationship can be determined by, for example, identifying pertinent information in the received data, including actions or events performed by vehicles 210, 220 or driving conditions or circumstances impacting the autonomous droning relationship” shows that the autonomy level of a vehicle can be determined from the pertinent data about the vehicle. The pertinent vehicle data from a manually driven vehicle can be analyzed, therefore showing that it can be determined a vehicle has no ADAS features.)

Claims 15 and 29 are rejected under 35 U.S.C 103 as being unpatentable over Slusar in view of Alves (US 9,405,988; hereinafter Alves)
Regarding claim 15, Slusar teaches the method of claim 3.
Slusar does not teach wherein the one or more identifiers of the first vehicle are captured using an Automatic Number Plate Recognition (ANPR) imaging device installed in the second vehicle. 
However, in the same field of endeavor, Alves teaches wherein the one or more identifiers of the first vehicle are captured using an Automatic Number Plate Recognition (ANPR) imaging device installed in the second vehicle. (Alves Col 7 Lines 10-16 “Data acquisition includes obtaining a digital photographic image of the vehicle and its license plate. In the preferred embodiment the image includes both front and rear views of the vehicle with sufficiently detailed image resolution of the license plate and vehicle region(s) to allow for visual identification of the make or manufacturer of the vehicle, the type of vehicle, the model of the vehicle, the coloration of the vehicle” which shows a digital image of the vehicle, which is functionally similar technology to ANPR. ANPR is a form of camera which captures information, which is present in the digital photograph taught by Alves. Alves also explicitly mentions the make, model and color of the vehicle which are the identifiers claimed in earlier claims.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determination of vehicle features of Slusar with the photographic vehicle identification of Alves for the benefit of reputably identifying features of a vehicle (Alves Col 2 Lines 40-42).
Regarding claim 29, Slusar teaches the system of claim 23.
Slusar does not teach comprising an Automatic Number Plate Recognition (ANPR) imaging device installed in the second vehicle, wherein the ANPR imaging device is configured to capture one or more identifiers of the first vehicle.
However, in the same field of endeavor, Alves teaches comprising an Automatic Number Plate Recognition (ANPR) imaging device installed in the second vehicle, wherein the ANPR imaging device is configured to capture one or more identifiers of the first vehicle. (Alves Col 7 Lines 10-16 “Data acquisition includes obtaining a digital photographic image of the vehicle and its license plate. In the preferred embodiment the image includes both front and rear views of the vehicle with sufficiently detailed image resolution of the license plate and vehicle region(s) to allow for visual identification of the make or manufacturer of the vehicle, the type of vehicle, the model of the vehicle, the coloration of the vehicle” which shows ANPR capturing identifiers of the first vehicle. Similar to claim 15, ANPR is a form of camera-based information capture, which is taught by the digital photographic image in Alves. The identifiers asserted in this application are explicitly mentioned by Alves, which are make, model and color.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of determining features of Slusar with the determining of features used to identify a vehicle of Alves for the benefit of reputably identifying features of a vehicle (Alves Col 2 Lines 40-42).  


Claims 16 and 30 are rejected under 35 U.S.C 103 as being unpatentable over Slusar and Alves as applied to claims 15 and 29 above in view of Pryce (US20190137262; hereinafter Pryce).
Regarding claim 16, Slusar, in view of Alves teaches the method of claim 15. 
Slusar, in view of Alves does not teach wherein the one or more identifiers comprises a tread-depth of any visible tyre on the first vehicle captured using the ANPR imaging device.
However, in the same field of endeavor, Pryce teaches wherein the one or more identifiers comprises a tread-depth of any visible tyre on the first vehicle captured using the ANPR imaging device. (Pryce paragraph 0079 “In some embodiments, the hand-held or external device may comprise a camera as a data input means... For example, the hand-held or the external device may retrieve vehicle information and/or tyre information associated with the vehicle registration plate number from local memory, or it may retrieve said information from an external database” which shows capturing tire identifiers using a camera system. Similar to claim 15, ANPR is a form of camera-based information capture, which is taught by Pryce in “camera as a data input means”. Pryce then teaches retrieving tire information not limited to tire tread depth.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify capture and identification of vehicle features of Slusar and Alves with the capture and identification of tire tread of Pryce for the benefit of properly identifying all potential features of a vehicle (Pryce paragraph 0002).
Regarding claim 30, Slusar in view of Alves teaches the system of claim 29.
Slusar in view of Alves also teaches wherein the ANPR imaging device is configured to capture one or more of a full or partial vehicle registration number, make, model, colour (Slusar Col 7 Lines 66-67 and Col 8 lines 1-3). 
Slusar in view of Alves does not teach a tread-depth of any visible tyre on the first vehicle.
However, in the same field of endeavor, Pryce teaches a tread-depth of any visible tyre on the first vehicle. (Pryce paragraph 0079 “retrieve vehicle information and/or tyre information associated with the vehicle” which shows the second limitation of claim 30. Tire information, which is not limited to tire tread depth is ascertained by the device in Pryce.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the capture and identification of vehicle features of Slusar and Alves with the capture and identification of tire tread depth for the benefit of proper identification of all potential vehicle features (Pryce 0002). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHBY A WALLS whose telephone number is (571)270-5128. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHBY A. WALLS
Examiner
Art Unit 4187


/ASHBY A WALLS/Examiner, Art Unit 4187                                                                                                                                                                                                            

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/7/2022